          
                         Case 3:20-cv-00806-EMC Document 23-1 Filed 04/17/20 Page 1 of 4




                 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                     A Limited Liability Partnership
                 2   Including Professional Corporations
                   SHANNON Z. PETERSEN, Cal. Bar No. 211426
                 3 LISA S. YUN, Cal. Bar No. 280812
                   SIEUN J. LEE, Cal. Bar No. 311358
                 4 12275 El Camino Real, Suite 200
                   San Diego, California 92130-4092
                 5 Telephone: 858.720.8900
                   Facsimile: 858.509.3691
                 6 E mail       spetersen@sheppardmullin.com
                                lyun@sheppardmullin.com
                 7              slee@sheppardmullin.com
                 8 Attorneys for Defendant
                   SQUARE, INC.
                 9
               10                                  UNITED STATES DISTRICT COURT
               11             NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
               12
               13
                  MISHARI ALEISA and NICOLE                            Case No. 3:20-cv-00806-EMC
               14 BELLUOMINI, individually and on behalf
                  of all others similarly situated,                    CLASS ACTION
               15
                                 Plaintiffs,                           DECLARATION OF YU-SHAN FUNG
               16                                                      IN SUPPORT OF SQUARE’S MOTION
                          v.                                           TO DISMISS FOR LACK OF
               17                                                      SUBJECT MATTER JURISDICTION
                  SQUARE, INC., a Delaware corporation,                UNDER ARTICLE III
               18
                                 Defendant.                            Date: May 28, 2020
               19                                                      Time: 1:30 p.m.
               20                                                      Hon. Edward M. Chen
                                                                       Courtroom 5 – 17th Floor
               21
               22
                                                   DECLARATION OF YU-SHAN FUNG
               23
                                       I, Yu-Shan Fung, declare as follows:
               24
                                       1.     I am the Engineering Manager at defendant Square, Inc. (“Square”). I
               25
                     have been employed by Square since September 2015. I have been responsible for, among
               26
                     other things, the Square Loyalty Product.
               27
                                       2.     Square is a San Francisco-based company, founded over ten years ago
               28
                     to enable businesses (i.e. Square’s “sellers”) to accept card payments. Square’s mission is
                                                                   -1-                    Case No. 3:20-cv-00806-EMC
                     SMRH:4829-7849-7976.3                 DECLARATION IN SUPPORT OF SQUARE’S MOTION TO DISMISS
                                                        FOR LACK OF SUBJECT MATTER JURISDICTION UNDER ARTICLE III
          
                         Case 3:20-cv-00806-EMC Document 23-1 Filed 04/17/20 Page 2 of 4




                 1 economic empowerment, providing a cohesive commerce ecosystem that helps sellers
                 2 start, run, and grow their businesses.
                 3                     3.     I have knowledge of Square’s procedures relating to seller loyalty
                 4 programs and procedures for sending loyalty program text messages to individuals who
                 5 request them from Square’s sellers.
                 6                     4.     I have access to Square’s business records, including to data and code
                 7 stored on Square’s internal computer systems and records relating to the phone number
                 8 xxx-xxx-4446 that Plaintiff Nicole Belluomini claims belongs to her. The files, records,
                 9 and related documents referenced herein were made at or about the time of the events
               10 recorded. It is Square’s practice to maintain such records, materials, and related
               11 documents in the regular course of its business. I have knowledge of the facts set forth in
               12 this declaration, based on my personal knowledge and/or based on my review of Square’s
               13 systems and records, which Square maintains in the usual course of business. If called as a
               14 witness, I could and would be competent to testify to these facts.
               15                      5.     Square’s business records confirm the statement in paragraph 81 of
               16 the Complaint in this matter that on May 12, 2017, Plaintiff Nicole Belluomini visited and
               17 made a purchase at the Taste Kitchen & Table (“Taste”) in Fairfax, California.
               18                      6.     As part of the purchase at Taste, Plaintiff Belluomini would have seen
               19 a screen inviting her to provide her phone number if she wanted to earn rewards as part of
               20 Taste’s loyalty program.
               21                      7.     On that screen, she would have been advised to “Claim a star today.”
               22 She then had an option to “Enter Phone Number to Earn Rewards” or to decline by
               23 pressing “No Thanks.” Attached as Exhibit A is a true and correct reproduction of a
               24 screen that is substantially similar to what Plaintiff Belluomini would have seen during the
               25 loyalty enrollment process at Taste on May 12, 2017, and which contains the exact same
               26 written disclosures she would have seen.
               27                      8.     Instead of pressing “No Thanks,” Plaintiff Belluomini elected to earn
               28 a reward by providing her phone number.
                                                                     -2-                  Case No. 3:20-cv-00806-EMC
                     SMRH:4829-7849-7976.3                 DECLARATION IN SUPPORT OF SQUARE’S MOTION TO DISMISS
                                                        FOR LACK OF SUBJECT MATTER JURISDICTION UNDER ARTICLE III
          
                         Case 3:20-cv-00806-EMC Document 23-1 Filed 04/17/20 Page 3 of 4




                 1                     9.     Once Plaintiff Belluomini provided her phone number, the same
                 2 screen was then updated to present Plaintiff Belluomini with the following disclosure
                 3 immediately below her phone number: “By claiming your stars you will get automated
                 4 marketing texts associated with the loyalty program. Joining this program is not a
                 5 condition of purchase.” Attached hereto as Exhibit B is a true and correct reproduction of
                 6 the dynamic screen that is substantially similar to the updated screen that would have been
                 7 presented to Plaintiff Belluomini during the loyalty enrollment process after she entered
                 8 her phone number, with the same disclosure language and similar formatting. Only the
                 9 retail information would have been different.
               10                      10.    Plaintiff Belluomini again had the option of clicking a box titled “No
               11 Thanks.” Instead, she clicked the box “Claim Your Star” at 8:26 a.m. PST. Attached
               12 hereto as Exhibit C is a true and correct copy of Plaintiff Belluomini’s loyalty program
               13 registration record, showing “Event Type” “2” on May 12, 2017, which means Plaintiff
               14 Belluomini registered for the seller’s loyalty program on the Square device at the store,
               15 and “Event Type” “5” immediately after that, meaning Plaintiff Belluomini earned points
               16 by making a purchase.
               17                      11.    Only after Plaintiff Belluomini provided her phone number and
               18 clicked “Claim Your Star,” did Plaintiff Belluomini receive the single text message on
               19 May 12, 2017, which stated, “You just got your first loyalty star from Taste Kitchen &
               20 Table! Click for program details . . .”
               21                      12.    Plaintiff Belluomini received only one loyalty text message total,
               22 which she initiated by pressing the “Claim Your Star” button. Square has no record of
               23 Plaintiff receiving any other loyalty program text messages. Attached hereto as Exhibit D
               24 is a true and correct copy of the loyalty text record for Plaintiff Belluomini.
               25                      13.    Plaintiff Belluomini made the text message here by agreeing to
               26 Taste’s loyalty program, providing her phone number, and pressing the “Claim Your Star”
               27 button. By doing so, Plaintiff Belluomini initiated the text message, which then went in
               28 one continuous electronic stream from Taste, to Square’s vendor, then to Plaintiff. No
                                                                     -3-                  Case No. 3:20-cv-00806-EMC
                     SMRH:4829-7849-7976.3                 DECLARATION IN SUPPORT OF SQUARE’S MOTION TO DISMISS
                                                        FOR LACK OF SUBJECT MATTER JURISDICTION UNDER ARTICLE III
          
                         Case 3:20-cv-00806-EMC Document 23-1 Filed 04/17/20 Page 4 of 4




                 1 separate action was required by either Taste, the vendor, or Square to “make” or initiate
                 2 the text message.
                 3                     14.    In fact, Plaintiff Belluomini’s loyalty record (Ex. C) and text record
                 4 (Ex. D) shows that she registered for the seller’s loyalty program on the Square device on
                 5 May 12, 2017 at “15:26:28” UTC (i.e. 8:26 a.m. PST), and received one text message
                 6 immediately thereafter at “8:26:28” a.m. PST.
                 7                     I declare under penalty of perjury under the laws of the United States of
                 8 America that the foregoing is true and correct.
                 9                     Executed on this 17th day of April, 2020, at Los Altos, California.
               10
               11
                                                                       YU-SHAN FUNG
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
                                                                     -4-                  Case No. 3:20-cv-00806-EMC
                     SMRH:4829-7849-7976.3                 DECLARATION IN SUPPORT OF SQUARE’S MOTION TO DISMISS
                                                        FOR LACK OF SUBJECT MATTER JURISDICTION UNDER ARTICLE III
